DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-10167545 (“JP ‘545”).
Regarding claim 1, JP ‘545 disclosed an automatic document feeder device comprising: 
a document tray (50); 
a pair of rollers (6); 
at least one controller that automatically adjusts a height of the document tray and the pair of rollers based on an amount of media contained on the document tray (paragraphs 0013-0014); and 
a slide aligned to the pair of rollers to alter a media pathway distance as the height of the pair of rollers changes (Figure 3).

Regarding claim 6, JP ‘545 disclosed a slot (including a path upstream of the height changing portion, see Figure 3) retaining at least a portion of the slide, wherein the slide is to move with respect to the slot as the height of the pair of rollers changes.  
Regarding claim 7, JP ‘545 disclosed a sensor to determine a thickness of media contained on the document tray (paragraph 0014).
Regarding claim 8, JP ‘545 disclosed a device comprising: 
an automatic document feeder tray (a top of 50); 
at least one media output roller (6); 
a control system to automatically adjust a height of the automatic document feeder tray and the at least one media output roller based on a height of media contained on the automatic document feeder tray (paragraphs 0013-0014); and 
a guide (a bottom of 50) in between the automatic document feeder tray and the at least one media output roller to provide a clear media discharge path emanating from the at least one media output roller (Figure 3).
Regarding claim 9, JP ‘545 disclosed a slide aligned to the at least one media output roller, wherein the slide is to alter a media pathway distance as the height of the at least one media output roller changes (see Figure 3).  
Regarding claim 13, JP ‘545 disclosed an apparatus comprising: 
an automatic document feeder tray (a top of 50) to hold media; 
at least one media output roller (6) comprising rotational and translational movement; a sensor (paragraph 0014) adjacent to the automatic feeder tray; and a 
Regarding claim 14, JP ‘545 disclosed a slide aligned to the at least one media output roller, wherein the slide is to alter a media pathway distance for the media as the at least one media output roller translationally moves (Figure 3); and a guide (a bottom of 50) separating the automatic document feeder tray from the at least one media output roller, wherein the guide is to provide an unobstructed media discharge path between a discharge of the at least one media output roller and an area underneath the automatic document feeder tray (see Figure 3). 
Regarding claim 15, JP ‘545 disclosed the processor is to send the signal to adjust the height of the at least one media output roller after the automatic document feeder tray has changed height to a certain level (see at least paragraphs 0014-0015).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘545 in view of Watanabe et al. US 2016/0257517  (“Watanabe”).  JP ‘545 disclosed the limitations of claims 1 and 8, but did not teach a guide as claimed.  Watanabe teaches a guide (separating pad, see Figure 7) adjacent to the document tray, wherein the guide is to bend even as the height of the document tray increases.  The guide is to bend away from the at least one media output roller as the height of the automatic document feeder tray increases (and a sheet is fed by 7b, for example).   It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Watanabe within JP ‘545 to use a separating pad to prevent double feeds as is well known in the art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘545 in view of Matsumura US 10,584,007 (“Matsumura”).  JP ‘545 disclosed the limitations .

Allowable Subject Matter
Claims 2, 3, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658